Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it recites the limitation “the material” in line 9 and it is unclear if this refers to the “composite material” or the “rigid material” recited previously in the claim.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Semon et al. (US 20190212702 A1, hereinafter “Semon”) in view of Wasynczuk (US 20140080378 A1). 
Regarding Claim 1, Semon discloses a rigid horological component for an oscillator mechanism or for an escapement mechanism of a horological movement (par. 0090), the component extending along a principal plane  (fig. 9)and including at least a part made of a composite material (par. 0065),  wherein the composite material comprises a matrix and a multitude of nanotubes [16] or nanowires distributed in the matrix [16a], the nanotubes or nanowires being juxtaposed and disposed substantially parallel with an axis substantially perpendicular to the plane of the component (par. 0066), 
Semon does not disclose that the matrix includes a rigid material to fill the interstices and join the nanotubes or nanowires to one another, the material having rigid mechanical properties to block the elastic deformation of the component, the rigid material comprised in the component having a Young's modulus greater than 2GPa.
Wasynczuk discloses a composite material comprising a matrix and a multitude of nanotubes or nanowires distributed in the matrix (par. 0011), and including a rigid material to fill the interstices and join the nanotubes or nanowires to one another (par. 0012),  the material having rigid mechanical properties to block the elastic deformation of the component (par. 0010, high mechanical strength”) the rigid material comprised in the component having a Young's modulus greater than 2GPa (rigid material metal film made of nickel as stated in claim 6, which has a Young’s modulus of 200GPa).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the horological component of Semon with the rigid metal film material penetrating the interstices of carbon nanotubes as taught by Wasynczuk given the benefits this has for weight-normalized electrical conductivity, high thermal conductivity, and particularly high mechanical strength (par. 0010).  
Regarding Claim 2, Semon further discloses that the nanotubes are made of carbon (par. 0068)
Regarding Claim 3, Semon further discloses that the nanotubes are multi-walled (par. 0069)
Regarding Claim 4, Semon further discloses that the nanowires are made using an element to be selected from the following list: gold, silicon, boron nitride, gallium nitride, silicon oxide, silicon nitride, zinc oxide, gallium arsenide, tungsten sulphide, silver, copper, manganese arsenide, indium arsenide, carbon, diamond (par. 0073, made using carbon in the process).
Regarding Claim 5, Semon further discloses that the nanotubes or nanowires have a diameter within a range ranging from 2 to 50 nm (par. 0070).
Regarding Claim 6, Semon further discloses that the nanotubes or nanowires have a length within a range ranging from 100 to 500 microns (par. 0071).
Regarding Claim 7, Wasynczuk further discloses that the rigid material is made using the element of nickel (par. 0015).  
Regarding Claim 11, Semon further discloses that the component is an oscillator mechanism balance (par. 0011).
Regarding Claim 12, Semon further discloses implementation of the horological component in a horological movement (abstract).
Regarding Claim 13, Semon further discloses that the nanotubes or nanowires have a diameter within a range ranging from 3 to 15 nm (par. 0070).
Regarding Claim 14, Semon further discloses that the nanotubes or nanowires have a diameter within a range ranging from 5 to 10 nm (par. 0070).
Regarding Claim 15, Semon further discloses that the nanotubes or nanowires have a length within a range ranging from 100 to 300 microns (par. 0071).
Regarding Claim 16, Semon further discloses that the nanotubes or nanowires have a length within a range ranging from 150 to 200 microns (par. 0071).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Semon and Wasynczuk as applied to claim 1 above, and further in view of Rappo et al. (US 20100214880 A1, hereinafter “Rappo”).
Regarding Claim 8, Semon and Wasynczuk do not disclose that the component is an escapement mechanism pallet assembly
Rapp discloses using a micro-mechanical part comprising carbon nanotubes (claims 14 and 19) for components beyond a hairspring, including an escapement mechanism pallet assembly.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the rigid horological component of Semon and Wasynczuk to form more than just the coil spring and oscillator disclosed by Semon (claims 7 and 8), but for additional horological purposes as disclosed by Rappo given the added strength to the horological component following combination with Wasynczuk.  
Regarding Claim 9, Rappo discloses using a micro-mechanical part comprising carbon nanotubes for components beyond a hairspring, including an escapement mechanism wheel (par. 0033).
Regarding Claim 10, Rappo discloses using a micro-mechanical part comprising carbon nanotubes for components beyond a hairspring, including a horological movement train (par. 0033, any other parts of a watch movement).

Citation of Relevant Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (US 20180327919 A1) discloses a method for manufacturing a metallic nanospring, comprising: preparing a nanotemplate having a nanopore and including a working electrode disposed on its one surface; preparing a first metal precursor mixture and a metal precursor solution including a metal desired to be deposited; preparing a second metal precursor mixture by mixing the first metal precursor mixture with nitric acid, depositing a metallic nanospring into the nanopore using electrodeposition by dipping the nanotemplate into the second metal precursor mixture and applying current between a counter electrode inserted into the second metal precursor mixture and the working electrode; and selectively removing the working electrode on the nanotemplate with the deposited metallic nanospring and the nanotemplate.
Morlot Doerr et al. (US 20170298528 A1) discloses that coatings based on carbon nanotubes dispersed in a nickel matrix are known.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844              



/EDWIN A. LEON/Primary Examiner, Art Unit 2833